Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  March 6, 2015                                                                       Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Stephen J. Markman
  149259(91)(93)                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                       David F. Viviano
            Plaintiff-Appellant,                                                    Richard H. Bernstein,
                                                                                                       Justices
                                                             SC: 149259
  v                                                          COA: 314342
                                                             Wayne CC: 12-005176-FC
  BRANDON LEWIS CAIN,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motions of the Criminal Defense Attorneys of
  Michigan to share oral argument time with counsel for defendant-appellee and to extend
  the time for filing an amicus curiae brief are GRANTED. The amicus brief submitted on
  February 13, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 6, 2015